Citation Nr: 1758948	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-24 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus (exclusive of the periods from February 16, 2011 through May 31, 2011 and October 5, 2011 through January 31, 2012, when temporary total ratings were assigned).


REPRESENTATION

Appellant represented by:	George Sink, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an August 2017 rating decision, the RO granted a 30 percent rating for bilateral pes planus, effective September 18, 2008, the effective date of the grant of service connection.  This rating covers the entire appellate period except for 100 percent temporary total ratings VA assigned for the time periods above under the provisions of 38 C.F.R. § 4.30.  Also in the August 2017 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine.  

In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ).  During the hearing, the Acting VLJ engaged in an appropriate discussion with the Veteran on the issue addressed in this decision.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

In addition to the issue addressed in this decision, the Veteran also perfected an appeal regarding the issues of entitlement to a disability rating in excess of 10 percent for left and right knee disabilities and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   As the Veteran testified regarding these issues before another VLJ, they will be addressed in a separate decision.  

The issues of entitlement to service connection for bilateral foot disabilities other than pes planus, to include arthritis, bunions, and warts, to include as secondary to service-connected bilateral pes planus, and entitlement to service connection for scars of the great toes secondary to surgery were previously referred to the AOJ in the Board's September 2014 remand; however, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).


FINDING OF FACT

The Veteran's service-connected bilateral pes planus was manifested by pronounced symptoms during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding VA's duty to notify, an April 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify.  

The Board finds that all relevant evidence has been obtained, and VA has satisfied the duty to assist.  VA treatment records and private treatment records have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

VA examined the Veteran five times during the pendency of this appeal to obtain medical evidence as to the nature and severity of his pes planus - in 2008, 2010, 2011, 2012, and 2015.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals and included a solicitation of history and symptomatology from the Veteran as well as a thorough examination.  The examination reports are fully descriptive, and they address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

The Board remanded the appeal in September 2014 to obtain treatment records and to examine the Veteran.  VA obtained these records and VA examined the Veteran in 2015.  Therefore, VA substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Pes Planus

Under Diagnostic Code 5276, a 10 percent rating is assigned for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral pes planus if severe, with objective evidence of marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indications of swelling on use, with characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017). 

The Veteran contends, through his attorney's September 2017 statement, that he merits a 50 percent rating for bilateral pes planus.  Resolving all doubt in favor of the Veteran, the Board finds that his bilateral pes planus more nearly approximates the criteria for a 50 percent rating throughout the appeal period.    

As indicated above, VA examined the Veteran five times during the pendency of this appeal to obtain medical evidence as to the nature and severity of his pes planus - in 2008, 2010, 2011, 2012, and 2015.  In 2008, the examiner noted the Veteran "uses corrective devices of orthotics with poor response."  In 2010 and 2011, the examiners noted the Veteran's use of orthotics but did not comment upon their utility.  Examination in 2010 revealed tenderness throughout the foot and also at the attachment site of the plantar fascia to the calcaneus.  Examination in 2011 again revealed tenderness throughout the foot, especially at the plantar fascia attachment to the calcaneus.  In 2012, the examiner stated that the Veteran's symptoms were not relieved, on either foot, by orthotics.  He also stated that the Veteran had extreme tenderness of the plantar surface of his right foot, with such tenderness not relieved by orthopedic shoes or appliances.  In 2015, the examiner found the Veteran had extreme tenderness of the plantar surfaces of both feet, with such tenderness not improved by orthopedic shoes or appliances.  The examiner also found the Veteran had marked deformity and marked pronation bilaterally.

Based upon the above, and resolving all doubt in favor of the Veteran, the Board concludes that a disability rating of 50 percent is warranted, excluding the convalescent periods identified above.


ORDER

A rating of 50 percent for bilateral pes planus (exclusive of the periods from February 16, 2011 through May 31, 2011 and October 5, 2011 through January 31, 2012, when a temporary total rating was assigned) is granted for the entire period on appeal.



____________________________________________
M. ZAWADZKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


